Exhibit 10.2

 

EXECUTION VERSION

 

SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

This Second Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 12th day of June, 2013 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, INC., a corporation organized under the laws of the State of Colorado
(“Retail”), OCEAN MINDED, INC., a corporation organized under the laws of the
State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz”), BITE, INC., a corporation
organized under the laws of the State of Colorado (“Bite”, together with Crocs,
Retail, Ocean, Jibbitz and each other Person joined as a borrower from time to
time to the Credit Agreement (as defined below), collectively “Borrowers” and
each a “Borrower”), the financial institutions which are now or which hereafter
become a party to the Credit Agreement (collectively, the “Lenders” and each
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Administrative Agent”).

 

BACKGROUND

 

A.                                    On December 16, 2011, Borrowers, Lenders
and Administrative Agent entered into, inter alia, that certain Amended and
Restated Credit Agreement (as same has been or may hereafter be amended,
modified, renewed, extended, restated or supplemented from time to time,
including without limitation as amended by that certain First Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of December 10, 2012, the “Credit Agreement”) to reflect certain financing
arrangements among the parties thereto. The Credit Agreement and all other
documents executed in connection therewith to the date hereof are collectively
referred to as the “Existing Financing Agreements”. All capitalized terms used
and not otherwise defined herein shall have the meaning ascribed thereto in the
Credit Agreement, as amended hereby.

 

B.                                    Borrowers have requested and
Administrative Agent and Lenders have agreed to modify certain terms and
provisions of the Credit Agreement on the terms and subject to the conditions
contained in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Amendments to Credit
Agreement.

 

(a)                                 Definitions. Upon the Effective Date, clause
(vi) of the definition of “Consolidated EBITDAR” in Section 1.1 of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

(vi) Borrowers’ aggregate Rental Expenses for such period.

 

(b)                                 Definitions. Upon the Effective Date, the
definition of “Fixed Charges” in Section 1.1 of the Credit Agreement shall be
amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

Fixed Charges shall mean for any period of determination the sum of cash
interest expense, cash income taxes, scheduled principal installments on
Indebtedness (as adjusted for prepayments), Capital Expenditures and payments
under Capitalized Leases, Rental Expenses and dividends and distributions
(including tax distributions), in each case, of the Borrowers on a Consolidated
Basis.

 

(c)                                  Definitions. Upon the Effective Date, the
definition of “Global Cash” in Section 1.1 of the Credit Agreement shall be
amended and restated in its entirety as follows:

 

Global Cash means unrestricted cash of the Borrowers on a Consolidated Basis
maintained in deposit accounts, as evidenced by the Borrowers’ most recent
financial statements, and as confirmed on a Compliance Certificate.

 

(d)                                 Definitions. Upon the Effective Date, the
definition of “Leverage Ratio” in Section 1.1 of the Credit Agreement shall be
amended and restated in its entirety as follows:

 

Leverage Ratio shall mean, as of any date of determination, the ratio of
(A) consolidated Indebtedness of Borrowers and its Subsidiaries on such date
plus the product of Borrowers’ Rental Expenses for the four (4) most recently
ended fiscal quarters (or the four fiscal quarters ending on the date of
determination if such date is the last day of a fiscal quarter) multiplied by
eight (8), to (B) Consolidated EBITDAR of the Borrowers and its Subsidiaries for
the four (4) most recently ended fiscal quarters (or the four fiscal quarters
ending on the date of determination if such date is the last day of a fiscal
quarter).

 

(e)                                  Definitions. Upon the Effective Date, the
following definition of “Percent Rent” is hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical sequence:

 

Percent Rent shall mean such portion of rent paid by any Borrower for any leased
real property that is determined by reference to, and is comprised of a portion
of, the revenue for such leased property.

 

(f)                                   Definitions. Upon the Effective Date,
clauses (a) and (g) of the definition of “Permitted Acquisitions” in Section 1.1
of the Credit Agreement shall be amended and restated in their entirety as
follows:

 

(a) after giving effect to such Acquisition, Borrowers have Availability of not
less than $25,000,000;

 

(g) the Borrowers shall have delivered to Agent (i) a pro forma balance sheet
and pro forma financial statements and a Compliance Certificate demonstrating
that upon giving effect to such acquisition, Borrower is in compliance, on a Pro
Forma Basis, with the financial covenants set forth in Section 8.2.14 [Minimum
Fixed Charge Coverage Ratio] and 8.2.15 [Maximum Leverage Ratio] and 8.2.16
[Global Cash] as of the most recent fiscal quarter end and (ii) audited (to the
extent audited exist)

 

2

--------------------------------------------------------------------------------


 

financial statements of the acquired entity for the two most recent fiscal years
then ended, in form and substance reasonably acceptable to Administrative Agent,
audited in accordance with GAAP;

 

(g)                             Definitions. Upon the Effective Date, the
following definition of “Rental Expenses” is hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical sequence:

 

Rental Expenses shall mean rental expenses for all leased real property
(excluding Percent Rent).

 

(h)                                 Section 8.2.1   Indebtedness. Upon the
Effective Date, Section 8.2.1(vi) of the Credit Agreement shall be amended and
restated in its entirety as follows:

 

(vi) Guaranties of Indebtedness of Foreign Subsidiaries as permitted by
Section 8.2.3(iii) and (iv) [Guaranties];

 

(i)                                Section 8.2.3   Guaranties. Upon the
Effective Date, Section 8.2.3(vi) of the Credit Agreement shall be amended and
restated in its entirety as follows:

 

(vi) guaranties of third-party loans to franchisees of retail stores and other
non-Affiliate third parties, which together with any loans or advances permitted
under Section 8.2.4(vi) [Loans and Investments] hereof, shall not exceed
$5,000,000 in the aggregate outstanding at any time.

 

(j)                                    Section 8.2.4   Loans and Investments.
Upon the Effective Date, Section 8.2.4(vi) of the Credit Agreement shall be
amended and restated in its entirety as follows:

 

(vi) loans, advances and other investments in franchisees of retail stores and
other non-Affiliate third parties, which together with any guaranties permitted
under Section 8.2.3(vi) [Guaranties] hereof, shall not exceed $5,000,000 in the
aggregate outstanding at any time;

 

(k)                                 Section 8.2.5   Dividends and Related
Distributions Upon the Effective Date, Section 8.2.5(iii) of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

(iii) any purchase, redemption or retirement of equity interests of any Borrower
so long as (A) the amount of such purchases, redemptions or retirements does not
exceed $50,000,000 in any fiscal quarter or $150,000,000 in any fiscal year, and
(B) at the time of and after giving Pro Forma effect to such purchase,
redemption or retirement, (I) no Potential Default or Event of Default has
occurred and is continuing or would occur, and (II) the difference between the
Revolving Facility Usage and the aggregate Revolving Credit Commitments is not
less than $25,000,000.

 

3

--------------------------------------------------------------------------------


 

(1)                                 Section 8.2.6   Liquidations, Mergers,
Consolidations, Acquisitions. Upon the Effective Date, Section 8.2.6(iv) of the
Credit Agreement shall be amended and restated in its entirety as follows:

 

(iv) repurchases of franchisee-owned retail stores for cash consideration not to
exceed, together with outstanding loans, advances and other investments in such
franchisees permitted under Section 8.2.4(vi) [Loans and Investments] and
guarantees permitted under Section 8.2.3(vi) [Guaranties], $5,000,000 in the
aggregate.

 

(m)                             Section 8.2.15   Maximum Leverage Ratio. Upon
the Effective Date, Section 8.2.15 of the Credit Agreement shall be amended and
restated in its entirety as follows:

 

8.2.15 Maximum Leverage Ratio. The Loan Parties shall not at any time permit the
Leverage Ratio to be greater than 3.50 to 1.00.

 

(n)                            Section 8.2.16   Global Cash. Upon the Effective
Date, Section 8.2.16 of the Credit Agreement shall be amended and restated in
its entirety as follows:

 

8.2.16 Global Cash. The Loan Parties shall at all times maintain Global Cash of
not less than $100,000,000, measured as of the last day of each fiscal quarter.

 

(o)                                 Form of Quarterly Compliance Certificate.
Upon the Effective Date, Exhibit 8.3.3 to the Credit Agreement shall be amended
and restated as set forth on Exhibit 8.3.3 to this Amendment.

 

Section 2.                                          Acknowledgment of
Guarantors. By execution of this Amendment, each Guarantor hereby covenants and
agrees that each of the Amended and Restated Guaranty and Suretyship Agreements
dated December 16, 2011 shall remain in full force and effect and shall continue
to cover the existing and future Obligations of Borrowers to Administrative
Agent and Lenders under the Credit Agreement.

 

Section 3.                                          Schedules. Agent and Lenders
acknowledge and agree that they accept the revisions and updates to the
Schedules attached hereto as Exhibit A which have been delivered in accordance
with Section 6.2 of the Credit Agreement.

 

Section 4.                                          Conditions Precedent. This
Amendment shall be effective upon (the “Effective Date”) Administrative Agent’s
receipt of this Amendment fully executed by the Borrowers, the Guarantors,
Administrative Agent and Lenders.

 

Section 5.                                          Representations and
Warranties. Each Borrower:

 

(a)                                 reaffirms all representations and warranties
made to Administrative Agent and Lenders under the Credit Agreement and all of
the other Existing Financing Agreements and confirms that all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);

 

4

--------------------------------------------------------------------------------


 

(b)                                 reaffirms all of the covenants contained in
the Credit Agreement, covenants to abide thereby until satisfaction in full of
the Obligations and termination of the Credit Agreement;

 

(c)                                  represents and warrants to the
Administrative Agent and the Lenders that no Potential Default or Event of
Default has occurred and is continuing under any of the Existing Financing
Agreements;

 

(d)                                 represents and warrants to the
Administrative Agent and the Lenders that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)                                  represents and warrants to the
Administrative Agent and the Lenders that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

Section 6.                                          General Provisions.

 

(a)                                 Payment of Expenses. Borrowers shall pay or
reimburse Administrative Agent and Lenders for its reasonable attorneys’ fees
and expenses in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto.

 

(b)                                 Reaffirmation of Credit Agreement. Except as
modified by the terms hereof, all of the terms and conditions of the Credit
Agreement, as amended, and all of the other Existing Financing Agreements are
hereby reaffirmed and shall continue in full force and effect as therein
written.

 

(c)                                  Third Party Rights. No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings. The headings of any paragraph of
this Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

(e)                                  Modifications. No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                   Governing Law. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

5

--------------------------------------------------------------------------------


 

(g)                                  Counterparts. This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or PDF shall be deemed to be an
original signature hereto.

 

(Signature Pages Follow)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWERS:

 

 

 

CROCS, INC.

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

CROCS RETAIL, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Manager

 

 

 

 

 

BITE, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

[Signature Page to Second Amendment]

 

S-1

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WESTERN BRANDS HOLDING COMPANY

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

RA FOOTWEAR, LLC

 

 

 

 

 

 

By:

/s/ John P. McCarvel

 

Name: John P. McCarvel

 

Title: Manager

 

 

 

 

 

FURY, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

[Signature Page to Second Amendment]

 

S-2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, As Lender and as Administrative Agent

 

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name: Steve C. Roberts

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Donatella Scanniello

 

Name: Donatella Scanniello

 

Title: SVP

 

 

 

 

 

WELLS FARGO BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Ariana Fahrney

 

Name: Ariana Fahrney

 

Title: Vice President

 

[Signature Page to Second Amendment]

 

S-3

--------------------------------------------------------------------------------


 

EXHIBIT 8.3.3



COMPLIANCE CERTIFICATE

 

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention: Steve Roberts

 

The undersigned, the [Chief Executive Officer / President / Chief Financial
Officer / Treasurer / Director of Treasury] of CROCS, INC., a Delaware
corporation (“Crocs”), delivers this certificate to PNC BANK, NATIONAL
ASSOCIATION (“Administrative Agent”), in accordance with the requirements of
Section 8.3.3 of that certain Amended and Restated Credit Agreement dated
December 16, 2011 (as may be supplemented, restated, superseded, amended or
replaced from time to time, the “Credit Agreement”) among Crocs, CROCS
RETAIL, INC., a corporation organized under the laws of the State of Colorado
(“Retail”), OCEAN MINDED, INC., a corporation organized under the laws of the
State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz”), and BITE, INC., a
corporation organized under the laws of the State of Colorado (“Bite”, together
with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a borrower
from time to time to the Credit Agreement, collectively the “Borrowers” and each
a “Borrower”), Administrative Agent and certain financial institutions party
thereto as lenders from time to time (the “Lenders”). Capitalized terms used in
this Compliance Certificate, unless otherwise defined herein, shall have the
meanings ascribed to them in the Credit Agreement.

 

1.               Based upon my review of the consolidated balance sheets and
statements of income of Borrowers for the fiscal period ending
                                  , 201    , copies of which are attached
hereto, I hereby certify, in my capacity as an officer of Crocs and not in my
individual capacity, that:

 

(a)           the Fixed Charge Coverage Ratio
was                                      to 1.0 (minimum required – 1.25 to
1.0);

 

(b)           Borrowers’ Leverage Ratio was                 to 1.0 (maximum
permitted – 3.50 to 1.00);

 

(c)           Borrowers had Global Cash of $                        (minimum
required $100,000,000); and

 

(d)           Borrower was in compliance with the requirements of Sections
8.2.1, 8.2.3, 8.2.4 and 8.2.5 of the Credit Agreement;

 

Attached as Schedule “A” are the details underlying such financial covenant
calculations.

 

 

--------------------------------------------------------------------------------


 

2.                          No Potential Default exists on the date hereof,
other than:                                [if none, so state, if a Potential
Default exists, state steps being taken with respect to such Potential Default];
and

 

3.                          No Event of Default exists on the date hereof, other
than:                                [if none, so state, if an Event of Default
exists, state steps being taken with respect to such Event of Default].

 

 

 

Very truly yours,

 

 

 

 

By:

 

 

 

                         , as                  

 

 

of Crocs

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULES

 

--------------------------------------------------------------------------------

 